Morgan, Ch. J.
(dissenting). I respectfully dissent from all the conclusions reached by the court in this case. - I do not disagree with much that is said in the opinion, nor with most of the cases cited in support of the conclusion reached. The proof does not show that the defects in the machine were remedied. The evidence is practically undisputed that the machine failed to do good work up to and including the year 1905, when this action was commenced. The trial court expressly found that such defect continued until 1905.
This is an action at law, decided by the court after each party had moved for a directed verdict, and that fact gives to the court’s' findings the weight that follows the verdict of a jury. This fact renders the statement in the opinion, that the defects were all remedied, wholly unfounded, and if the record showed a conflict.on this question, the findings could not be assailed under prior decisions of this court.
So far as the question of estoppel is concerned, there is no evidence that the plaintiff relied upon any act or declaration of the defendant Hunt. The evidence also shows that plaintiff has not been damaged, if such reliance was placed on Hunt’s, acts. O’Loughlin indorsed the note, and would be responsible to plaintiff as holder under such indorsement. Two essential elements of estoppel are therefore wanting, —reliance on acts or representations, and resultant damage.
In regard to the conditional sale having become an absolute sale, I will only say that the payment of the note and retention of the machine until the defects were remedied were done under the express request and consent of O’Loughlin each year from the sale, including the year 1904. If such request to retain the machine was renewed each year, it is not apparent how the conditional, sale became absolute.
So far as the admission of evidence under a general denial is concerned, • there seems to be a misapprehension as to the nature of the action. The issue in the case is the right to the possession of the machine. In other words, Does the defendant wrongfully detain the possession thereof?
*592There is no question of counterclaim or set-off involved. The defendant maintains that his possession is not wrongful, because it is in pursuance of O’Loughliu’s request and express consent. This fact, therefore, if proven, directly controverts the allegation of the complaint is that plaintiff is entitled to the possession of the property. The plaintiff purchased the note after maturity, and any defense to the mortgage or note can be maintained as against plaintiff that could be maintained against O’Loughlin. There is no question of new matter in this case. The contract that the defendant should retain the machine until all the defects were remedied refutes and controverts the proof, on plaintiff’s part, that there was a sale of the machine to defendants. This brings the case, in my judgment, within the principle mentioned in the majority opinion, that anything may be shown under a general denial that controverts the material allegations of the complaint, and in this case, that is plaintiff’s right to the immediate possession of the property.
I shall not cite additional authorities than those referred to in the majority opinion. Every text-book on pleading or on replevin establishes this principle as sound, as I understand them.
The direction for judgment in plaintiff’s favor is also erroneous. All that this court should do is to reverse the judgment of the district court -and remand the cause for further proceedings.
In my opinion the judgment should be affirmed.